Election/Restriction
	This application contains claims directed to the following patentably distinct species of the claimed invention: 1) a first pad portion extending from a first side of the main portion, and a second pad portion extending from a second side of the main portion with different widths (claims 1-9) that reflects to Fig. 7A or 7C; 2) a first via electrically connected to the first source/drain region of the first pull- up transistor, the first via having a first width; and a second via electrically connected to the second source/drain region of the first pull-down transistor, the second via having a second width, the first width being greater than the second width (claims 10-16) that reflects to Fig. 6A; and 3) a first metal line having a main portion and having a pad portion extending from a side of the main portion, the pad portion being over and connected to the second source/drain region; and a second metal line over and connected to the fourth source/drain region , the second metal line being parallel to the main portion of the first metal line (claims 17-20) that reflects to a portion of Fig. 7A.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently, no claim is generic.
Applicant is advised that a reply to this requirement must include an identification of the species that is elected consonant with this requirement, and a listing of all claims readable thereon, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 CFR 1.141.  If claims are added after the election, applicant must indicate which are readable upon the elected species.  MPEP 809.02(a).

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAI V HO whose telephone number is (571)272-1777.  The examiner can normally be reached 7:00 AM -- 5:30 PM from Monday through Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on (571) 272-1852.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/HOAI V HO/Primary Examiner, Art Unit 2827